Citation Nr: 1423982	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active naval service from October 1976 to October 1980. 

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that in pertinent part denied service connection for traumatic brain injury with headaches and a sinus condition.  

In October 2011, the RO granted service connection for sinusitis and assigned a 10 percent rating effective August 11, 2011.  The Veteran has not appealed the rating or the effective date, although the effective date assigned by the RO appears to be erroneous.  The Board therefore has no jurisdiction over these matters and need not address them further. 

The record before the Board consists of paper claims files and electronic files. 


FINDINGS OF FACT

1. Competent evidence of a brain injury or other neurological disorder has not been submitted. 

2.  Service connection has already been established for all claimed headaches.


CONCLUSIONS OF LAW

1.  A brain injury or other brain-related neurological disorder was not incurred in or aggravated by active military service.  U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A separate headache disability was not incurred in or aggravated by active military service.  U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in August 2010.  Although the letter addresses the elements of service connection, the letter also addresses disability ratings and effective dates.  The letter was sent prior to the initial unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records (STRs) and all pertinent VA records and private records have been obtained and associated with the file.  A VA examination was conducted in November 2010.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination report and April 2011 addendum report are adequate, as the VA physician reviewed the pertinent medical history and considered the claimant's assertions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2013).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  

During active service, the Veteran was injured when a heavy metal object struck his face and forehead.  The RO later granted service connection for right maxillary sinusitis and for a scar over the right supraorbital ridge (the right eyebrow).

The Veteran has appealed for service connection for two other residuals from that head injury.  He seeks service connection for a brain injury and for headaches.  Concerning a claimed brain injury, neither the STRs nor the post service VA and private treatment records reflect any brain injury or concussion.  VA offered the Veteran a neurological compensation examination in November 2010.  The neurologist found no evidence of a brain injury, no current neurologic abnormality, and offered no diagnosis. 

In June 2012, the Veteran testified before the undersigned that his nose was broken during active service and that he now has severe headaches and migraines, that is, pulsating head pains.  He offered no testimony specific to a claimed traumatic brain injury.

The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because there is no medical evidence of a traumatic brain injury and no medical evidence of current neurological disorder of any kind, the claim for service connection for a brain injury must be denied.  

Turning to headaches, in April 2011, the examining VA neurologist reviewed the pertinent medical history and then explained that all claimed headaches are related to sinusitis.  The physician further explained that the complained of headaches are the same pains as those attributed to the right facial area and are a symptom of a chronic sinus condition.  

In October 2011, the RO granted service connection for "right maxillary sinusitis" and assigned a disability rating under Diagnostic Code 6513.  Under that code, sinusitis is rated according to the frequency of headaches and other manifestations.  Because the April 2011 VA neurology opinion attributes all claimed headaches to service-connected sinusitis, it is clear that the clamed headaches are already "service-connected" and have been rated by the RO.  Because there is no other separate headache disability, the claim for service connection for headaches must also be denied. 

Although the Veteran claims that he has a brain injury and a separate headache disability, no medical professional has agreed.  Thus, his opinion in this matter cannot be afforded weight.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional). 

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claims.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  Service connection for a brain injury and headaches must therefore be denied.  


ORDER

Entitlement to service connection for a brain injury is denied.

Entitlement to service connection for headaches is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


